Citation Nr: 0913780	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to May 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  The case was subsequently 
transferred, first to the RO in Huntington, West Virginia, 
and later to the RO in Columbia, South Carolina.  

In January 2009, the Veteran testified at a central office 
board hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.

The issue of entitlement to service connection for residuals 
of a left eye injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An April 1997 Board decision denied service connection 
for PTSD on the basis that there was no credible evidence 
corroborating the Veteran's alleged stressors and also denied 
service connection for a psychiatric disorder other than PTSD 
on the basis that he had not submitted new and material 
evidence to reopen the claim.  The Veteran and his 
representative were provided with copies of the Board's 
decision.

3.  The evidence received since the April 1997 Board 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a psychiatric disorder, to include schizophrenia and 
PTSD.

4.  The Veteran has been diagnosed with PTSD that has been 
linked to a corroborated in-service stressor.  He has also 
been diagnosed with schizophrenia that has been etiologically 
linked to his service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia and PTSD, and the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).

2.  Service connection for a psychiatric disorder, to include 
schizophrenia and PTSD, is established.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that any defect with respect to content or the timing of the 
receipt of the notice requirements is harmless error in the 
case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome noted below, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the applicable 
notification and assistance duties, would not be justified.

Analysis

The Veteran is seeking to reopen his claim of entitlement to 
service connection for a psychiatric disorder, to include 
schizophrenia and PTSD, which was previously denied by the 
Board in April 1997.  Service connection for a psychiatric 
disorder other than PTSD was denied on the basis that new and 
material evidence had not been submitted to reopen the 
previously denied claim, while service connection for PTSD 
was denied on the basis that the Veteran's alleged stressors 
had not been verified.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the Veteran or a representative, or the 
Board requested reconsideration of the April 1997 Board 
decision, that decision is final based on the evidence then 
of record.  Id.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence associated with the claims files subsequent to 
the April 1997 Board decision includes confirmation of an 
alleged stressor from the U.S. Joint Services Records 
Research Center (JSRRC), VA medical records and compensation 
examination reports, private medical records, and the 
Veteran's own testimony and assertions.  The Board has 
thoroughly reviewed the evidence associated with the claims 
files subsequent to the April 1997 decision and finds that 
this evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for a psychiatric disorder.  This evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the evidence to be material because this 
evidence sufficiently corroborates one of the Veteran's 
alleged stressors, and July and November 2007 medical 
opinions relate a current psychiatric disorder, diagnosed as 
both schizophrenia and PTSD, to the Veteran's military 
service and to a verified in-service stressor.  Thus, the 
evidence submitted since the April 1997 Board decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been presented to reopen the 
Veteran's previously denied claim for service connection for 
a psychiatric disorder, to include schizophrenia and PTSD.  
38 U.S.C.A. § 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Likewise, if 
the evidence establishes that PTSD was diagnosed during 
service and the claimed stressor is related to that service, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807-32,808 (1999)) (effective March 7, 1997) (implementing 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997))(also 
amended by 74 Fed. Reg. 14,491-14,492 (2009))(effective 
October 29, 2008).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, VA treatment records, dating from 1990, 
indicate ongoing treatment for a psychiatric disorder, 
variously diagnosed as generalized anxiety disorder, major 
depressive disorder, PTSD and schizophrenia.  The Veteran was 
first diagnosed with PTSD as early as April 1991 and recently 
diagnosed with schizophrenia in 2004.  A July 2007 VA 
psychiatric examination, conducted by a psychiatrist shows a 
diagnosis of PTSD, which the examiner etiologically links to 
the Veteran's stressor of experiencing incoming small arms 
ground attacks at night on his base in Vietnam.  As noted 
above, JSRRC has verified this stressor.  While the foregoing 
evidence does not corroborate every detail of the Veteran's 
alleged stressors or verify that he personally experienced 
the events, as alleged, the Board finds that the evidence 
appears consistent with his assertions.  Moreover, 
corroboration of every detail of a claimed stressor is not 
required.  See Pentecost v. Principi, 16 Vet. App.124 (2002); 
Suozzi v. Brown, 10 Vet. App. App. 307, 311 (1997) (detailed 
corroboration of physical proximity to, or firsthand 
experience with, the alleged stressors is not required in 
order to establish that the stressors actually occurred).  
The Board notes that there is nothing in the record that 
specifically contradicts the Veteran's account of events in 
service.  Therefore, the occurrence of the alleged in-service 
stressors is established.  38 C.F.R. § 3.304(f).  However, in 
a November 2007 addendum, the VA examiner, after reviewing 
the Veteran's claims files, and medical records, opined that, 
while he did have diagnosed PTSD, the Veteran had a more 
significant diagnosis of schizophrenia, which the examiner 
opined had its onset in service.  Therefore, the Board finds 
that the evidence also supports service connection for a 
psychiatric disorder, specifically diagnosed as 
schizophrenia.  Accordingly, service connection for a 
psychiatric disorder, to include schizophrenia and PTSD is 
warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia and PTSD, is granted.


REMAND

Although the Veteran has been recently diagnosed with 
diabetic retinopathy, several VA treatment records, show 
evidence of left optic atrophy as early as 1991, and a 
November 2002 examiner's impression was status post blunt 
injury to the left eye, likely traumatic optic neuropathy.  
The physician appears to base his opinion on the history 
provided him by the Veteran.  However, a November 1966 
service treatment record shows the Veteran was struck in his 
left eye.  

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
provided by the veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  The Board also notes that the Court has cautioned VA 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim unless VA can provide a reason 
for conducting such development.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).

In this case, the Board finds that the evidence needs further 
development because the November 2002 VA physician's opinion 
was based solely on the Veteran's history and not a review of 
the claims files, and there is conflicting evidence as to his 
current diagnosis.  VA has not provided enough information 
about the etiology of the Veteran's current left eye 
disability, whether it is a result of his documented left eye 
injury in service, his service-connected diabetes or entirely 
unrelated to his service or any incident therein.  Therefore, 
the Veteran should be afforded a VA examination to determine 
whether any currently diagnosed left eye disability either 
had its onset in service or is the result of any service-
connected disability. 

Finally, the Board further notes that the Veteran's most 
recent VA treatment records are dated November 2007.  Copies 
of any available VA records subsequent to November 2007 
should be obtained and incorporated in the claims files.  It 
is important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from November 2007 to the 
present, and associate the records with 
the Veteran's claims files.

2.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to assess the 
nature and etiology of any current 
panic/anxiety disorder.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is also requested 
to review all pertinent records associated 
with the claims files.  Based on the 
medical findings and a review of the 
claims files, the examiner should indicate 
whether the Veteran currently has a left 
eye disability that is causally or 
etiologically related to his documented 
in-service eye injury or is otherwise 
related to service.  If the examiner finds 
that any current left eye disability is 
not etiologically linked to his in-service 
injury or service, the examiner should 
specifically indicate whether it is at 
least as likely as not that the Veteran's 
left eye disability is causally related to 
or aggravated by his service-connected 
diabetes.  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims files, or in the 
alternative, the claims files, must be 
made available to the examiner for review.
 
3.  Thereafter, the RO should readjudicate 
the issue of service connection for a left 
eye disability disorder.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


